Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s cancellation to Claim 9 is sufficient to overcome the 112 rejections from the previous action. The previous 112 rejections of the claims have been withdrawn.
Claims 6 and 8 are allowable, with Claims 1-5, 7 and 9 canceled. 

Response to Arguments
Applicant argues the 103 rejection, on page 5, in view of Bergens (US 2017/0319793) in view of Perez et al., (US 6171283), and Bergens and Perez further in view of Herschel et al., (US 2016/0129196), stating that the prior art allegedly doesn't teach “wherein the unitary element is molded prior to molding the outer housing element”, further arguing that product-by-process isn’t applicable as more weight should be given to the method of molding. The examiner has fully considered applicant's argument, and as updated search has not resulted in prior art which can overcome the method of manufacture, the claims are considered allowable. See allowable subject matter below.

Allowable Subject Matter
Claims 6 and 8 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 6, the closest prior art on record, Bergens (US 2017/0319793) in view of Perez et al., (US 6171283), while disclosing a polymeric housing, axially movable scale drum with external helical groove with indicia, a window, pointer, molded outer housing element, molded ring-shaped unitary element, and thread segment, does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the unitary element is molded prior to molding the outer housing element as claimed in the amended Claim 6. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
	Claim 8 relies upon Claim 6, therefore is also considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N.H./Examiner, Art Unit 3783        

/BRANDY S LEE/Primary Examiner, Art Unit 3783